IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-40485
                          Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

SANTOS CABALLERO-REYES,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:99-CR-87-1
                       --------------------
                        September 28, 2000

Before HIGGINBOTHAM, WIENER, and BARKDSALE, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Santos

Caballero-Reyes has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Caballero-Reyes received copies of counsel's motion and brief but

has not filed a response.   Our independent review of the brief

and the record discloses no nonfrivolous issue.

     Accordingly, the motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.